DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	The amendments to the claims filed on May 25, 2022 have been fully considered.  The amendments are sufficient to overcome the outstanding rejections which are withdrawn.
3.	Pursuant MPEP 803.02 the search and examination was extended.  The full scope of the amended claims was searched and examined.
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:  the claimed products are novel and nonobvious over the prior art.  The point of novelty includes the specific definition of the variables in combination with the Markush formulas I-1 or IV-1.  The closest references neither teach nor make obvious these structural limitations.  For example, RN4013-74-5 teaches 
    PNG
    media_image1.png
    64
    371
    media_image1.png
    Greyscale
 which corresponds to I-1 wherein R7 is substituted.  For example, RN562-65-2 teaches 
    PNG
    media_image2.png
    87
    118
    media_image2.png
    Greyscale
 which corresponds to R13 and R14 forming a ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626